Mr. Justice Yantis delivered the opinion of the court: This case comes before the court upon a claim filed by Harold Ragains of South Haven, Michigan, for money claimed by him to be due for wages while working as an attendant at the Jacksonville State Hospital, Jacksonville, Hlinois from September 27, 1919 to October 7, 1919 in the total sum of Twelve and 57/100 Dollars ($12.57). Said claim was filed with the Clerk of this court on October 2, 1933. A plea of the Statute of Limitations has been filed by respondent, and it appearing from the claim and recitals therein that such claim is barred by the Statute of Limitations, the plea filed by respondent is found to be properly averred and under Section Ten of the Act to create the Court of Claims etc., approved June 25, 1917, said claim is. hereby denied and the case dismissed on the ground that the said • claim is barred by the Statute of Limitations.